TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-19-00428-CR


                                Corye Len Justice, Appellant

                                                  v.

                                The State of Texas, Appellee




                FROM THE 428TH DISTRICT COURT OF HAYS COUNTY
       NO. CR-16-0680, THE HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING



                                          ORDER


PER CURIAM

              Appellant Corye Len Justice filed his notice of appeal on June 24, 2019. The

reporter’s record was due on September 12, 2019. On the reporter’s request, the time for filing

was extended to January 2, 2020. On December 31, 2019, Ms. Sandra Jackson requested a

second extension of time. We order Jackson to file the reporter’s record in this cause no later

than January 30, 2020. See Tex. R. App. P. 37.3(a). Failure to file the record will result in

Jackson being called before the Court to show cause why she should not be held in contempt of

this order.

              It is ordered on January 8, 2020.


Before Justices Goodwin, Kelly, and Smith

Do Not Publish